DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 1/6/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  10/7/2019 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
4.    Claims 1-20 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1  ,which include, An ophthalmic surgical microscope having  a measuring module and an optical unit and the optical unit including an adaptive optical module (AOM) and  a wavefront of the measurement beam path being modifiable by adjusting the AOM such that an intensity of the back-reflected 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest reference Bublitz et al (2013/0076889 A1) discloses a display device and display method  and measuring module (8)  for measuring the accommodation state of an eye (9) of a user and a control unit 10 (paragraph 0030, figure 1) , reference failed to discloses the measurement beam path being confocal over an entire range of the measurement beam path, the optical unit including an adaptive optical module (AOM) and  a wavefront of the measurement beam path being modifiable by adjusting the AOM such that an intensity of the back-reflected measurement light measured by the light detector changes and  the measuring module being configured to determine the astigmatism of the eye and an axis position of the astigmatism from a setting of the adaptive component at which the measured 75intensity of the back-reflected measurement light has the maximum.


Conclusion
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/1/2021